Anderson, J.,
delivered the opinion of the court.
Appellant, city of Jackson, sought by its bill filed in the chancery court of the First district of Hinds county to charge a lot owned by appellee, H. B. Greaves, on Bailey avenue, in the city of Jackson, with the cost expended by appellant in connecting appellee’s said premises with the city’s sewer and water mains.. The cause was tried on' bill, answer, and proofs, and a final decree rendered in favor of appellee, from which appellant prosecutes this appeal.
Appellant paved Bailey avenue, one of its streets, under chapter 260, Laws of 1912 (Hemingway’s Code section 5941 to 5965, inclusive), and charged the cost of such pav*74ing to the abutting property owners, one of whom was appellee. The plans and specifications prepared by the city engineer for the paving of said street were on file with the city clerk. These plans and specifications provided as a part of said paving project for water and sewer connections to be paid for by the abutting property owners.
One of the appellee’s defenses was that the resolution adopted by the mayor and board of aldermen in accordance with section 5- of said act (Hemingway’s Code, section 5945), and published in pursuance of section 6 of said act (Hemingway’s Code, section 5946), failed to give the abutting property owners notice that a special improvement in the form of water and sewer connections was to be made and paid for by them as a part of the paving of said street.
The resolution published by the mayor and board of aldermen does not refer directly to sewer and water connections. It contains no reference to any such public improvement. However, section 5 of the resolution states:
“(That the material with which'the street is to be paved shall be any of that which is set forth in the plans and specifications prepared by the city engineer, which have been adopted and are now on file with the city clerk.”
These plans and specifications did provide for water and sewer connections, the cost to be charged to the abutting property owner. Appellant contends that such a reference in the published resolution was sufficient notice to abutting property owners of what was contained in the plans and specifications. On the other hand, appellee contends that the publication of said resolution gave the property owners notice alone of the- purpose of appellant to pave the street in question, which was a public improvement separate and distinct from water and sewer connections, and that he was not thereby called upon to look to said plans and specifications for any other purpose. And to sustain his position appellee relies on City of Jackson v. Hart, 117 Miss. 371, 78 So. 780.
*75Section 5 of the act (Hemingway’s Code, section 59451 provides, among other things, that the resolution adopted by the mayor and board of aldermen ‘ ‘ shall describe the character of special improvement proposed; . . . shall state whether the proposed special improvement is to be made on the street or sidewalk, and shall designate between what points the street or streets shall be improved, whether the whole length of the street or only a part of it.” Section 6 of the act (Hemingway’s Code, section 5946), provides for the publication of such resolution, how it shall be published, and for what length of time.
It was held in City of Jackson v. Hart, supra, that there was an obvious difference between paving a street and laying and connecting water pipes in a street with the premises of abutting property owners; that the two improvements were of an entirely different character; that the laying of water pipes by a municipality in its streets constitutes no part of the paving of such streets. In view of what was held in that case, did the publication of the resolution in question put the abutting property owners on notice that appellant sought to charge them as such abutting property owners with the cost of said water and sewer connections? We think not.. Appellee had a right to rely on what was said in the Hart case.. He had a right to treat the notice as exclusively a paving, project. He was called upon by the notice to examine the proceedings of the mayor and board of aldermen, including the plans and specifications, in order to determine if there was any ground of objection to said paving project He was not required to look into the question of the special improvement involving water and sewer connections. That was another and distinct thing under the Hart case. Therefore we hold that the notice given the abutting property owners so far as the cost of water and sewer connections were concerned was void.

Affirmed.